October 26, 2004


Mr. Hector DeLeon
DeLeon Boggins & Icenogle, P.C.
221 West 6th Street, Suite 1050
Austin, TX 78701

Ms. Susan Lea Hays
Law Office of Susan Hays
3219 McKinney Avenue, Suite 1500
Dallas, TX 75204
Honorable Paul R. Davis Jr.
200th District Court
Travis County Courthouse
P. O. Box 1748
Austin, TX 78701

RE:   Case Number:  04-0953
      Court of Appeals Number:
      Trial Court Number:  GN403441

Style:      IN RE  NORMAN F. NEWTON, INDIVIDUALLY AND AS TREASURER OF
      ASSOCIATED REPUBLICANS OF TEXAS PAC, AND ASSOCIATED REPUBLICANS OF
      TEXAS POLICTAL ACTION COMMITTEE

Dear Counsel:

      Today the Supreme Court of Texas conditionally  granted  the  petition
for writ of mandamus and delivered the enclosed opinions  and  dismissed  as
moot the motion for emergency relief in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jonathan D.          |
|   |Pauerstein               |